In proceedings pursuant to article 7 of the *616Real Property Tax Law to review assessments on certain real property for the tax years 1975/1976 and 1976/1977, the Finance Administration and Tax Commission of the City of New York appeal from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated January 29, 1980, which, after a nonjury trial, inter alia, directed that the assessments be reduced. Judgment reversed, on the law, with costs, the original total assessments of $1,115,000 are reinstated and confirmed, and the petitions are dismissed. The licensed home for adults situated on the subject property had been constructed and opened shortly before the tax years under review. Both experts treated the property as a speciality and relied on the summation approach. The principal difference, however, is that petitioner’s expert considered the property immediately obsolete and worth only a salvage value of $680,000 for the improvements and $70,000 for the land. At trial, this expert’s qualifications were conceded by the city subject to cross-examination. On cross, the city adduced no evidence to impeach his qualification to testify on the subject of salvage value or obsolescence. The petitioner’s evidence on those subjects, however, was undocumented, conclusory in nature and contradicted by evidence that shortly before the tax years under review the improvement had been erected at a cost of $1,497,057, that a first mortgage had been obtained in the amount of $1,825,000 and that petitioner’s own appraiser had participated in the mortgage appraisal leading to that mortgage. In conclusion, petitioner did not meet his burden of proof. Damiani, J.P., Gibbons, Gulotta and Thompson, JJ., concur.